AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COUR~                                                 i OCT              L    3 2018
                                                                                                            " t   tf;."?~i" ~··-:·-:·;:· ·.~ ·;;   ••7:'!.. ."   0 '....i :; -
                                           SOUTHERN DISTRICT OF CALIFORNIA                             souri<Eiu, :; s-'\ :r ::i cc.l FoR"A
                                                                                                       BY                                                            DEPUTI
             UNITED STATES OF AMERICA                                JUDGMENT IN A cru·M].~,.rn~~·:i·::A:SE"--~~'-'
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Conunitted On or After November I, 1987)
                                v.
                 RODOLFO MARTINEZ (1)
                                                                        Case Number:        12CR3900-BEN

                                                                     FD BY CHELSEA A. ESTES
                                                                     Defendant's Attorney
REGISTRATION NO.                34935298
o-
THE DEFENDANT:
00   admitted guilt to violation of allegation(s) No.       1 OF THE ORDER TO SHOW CAUSE.


D    was found guilty in violation of allegation(s) No.                                               after denial of guilty.
                                                          ~~~~~~~~~~~~~-




Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                 Natnre of Violation
            I                     nv6, Unauthorized travel out of district




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED tbat tbe defendant shall notify tbe United States attorney for tbis district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, tbe defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                                                                                 12CR3900-BEN
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:               RODOLFO MARTINEZ (I)                                                     Judgment - Page 2 of2
CASE NUMBER:             12CR3900-BEN

                                                 IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TWELVE (12) MONTHS.




o     Sentence imposed pursuant to Title 8 USC Section 1326(b).
o     The court makes the following recommendations to the Bureau of Prisons:




o     The defendant is remanded to the custody of the United States Marshal.

o     The defendant shall surrender to the United States Marshal for this district:

      D    at                              AM.               on

      o    as notified by the United States Marshal.

     The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
     Prisons:
      o    on or before

      o    as notified by the United States Marshal.

      D    as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

     Defendant delivered on


at   ~~~~~~~~~~~~
                                        , with a certified copy of this judgment.


                                                               UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL

                                                                                                       12CR3900-BEN
